Citation Nr: 0405170	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a gastrectomy and vagotomy and history of 
duodenal ulcer, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable rating for residuals of an 
injury to the right orbit.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
October 2003, the veteran testified at a Board hearing at the 
RO.

As set forth in more detail below, a remand of this matter is 
required.  This appeal will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
veteran is advised that he will be notified if further action 
is required on his part.


REMAND

The veteran seeks an increased rating for his service-
connected gastrointestinal disability, claiming that his 
disability is severe and that his symptoms include nausea, 
vomiting blood, significant weight loss, and diarrhea.  A 
review of the record reveals that the veteran was last 
examined for compensation purposes in July 2001.  At that 
time, his claims folder was not available to the examiner for 
review.  Moreover, the Board notes that at his October 2003 
hearing, the veteran testified that his disability had 
increased in severity since the July 2001 VA medical 
examination.  

Under the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (holding that the where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination).  
Given the evidence currently of record, the Board finds that 
the veteran should be afforded a VA medical examination to 
determine the current severity of his service-connected 
gastrointestinal disability.

Similarly, the Board notes that the veteran seeks a 
compensable rating for his service-connected residuals of an 
injury to the right orbit.  He claims that his vision is 
blurry and that he also has diplopia.  Unfortunately, the 
record contains conflicting medical evidence regarding the 
nature of the veteran's service-connected eye disability.  As 
the Board is unable to discern the symptomatology associated 
with the veteran's service-connected eye disability, a VA 
medical examination and opinion is necessary.  38 U.S.C.A. § 
5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Finally, the Board notes that the veteran reports that he 
primarily receives medical treatment at VA medical facilities 
in Columbia and Greenville.  The most recent medical records 
from these facilities are dated in April 2002.  Thus, an 
attempt must be made to obtain more recent clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2003).

In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who have treated him for his 
service-connected gastrointestinal 
disability and his service-connected eye 
disability since April 2002.  After 
securing the necessary release, the RO 
should obtain any records identified by 
the veteran.

2.  The RO should also contact the VA 
medical facilities in Columbia and 
Greenville, South Carolina, and request 
copies of any treatment records 
pertaining to the veteran for the period 
from April 2002 to the present.  

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the severity of his service-
connected post-operative residuals of a 
gastrectomy and vagotomy and history of 
duodenal ulcer.  The claims folder should 
be provided to the examiner for review in 
connection with the examination of the 
veteran.  The examiner should be 
requested to comment on the severity of 
the veteran's gastrointestinal disability 
(slight, moderate or severe) and 
delineate all symptomatology associated 
with such disability.  The examiner 
should specifically indicate whether the 
veteran's service-connected disability is 
manifested nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, or weight loss 
with malnutrition and anemia.

4.  The also be scheduled for a VA 
ophthalmology examination to determine 
the nature and severity of his service-
connected residuals of an injury to the 
right orbit.  The claims folder should be 
provided to the examiner for review in 
connection with the examination of the 
veteran.  The examiner should be 
requested to delineate all symptomatology 
attributable to the veteran's service-
connected eye disability, to include 
stating whether the residuals of the 
veteran's right orbit injury include 
defective vision, diplopia, glaucoma, or 
tender scarring.  The examiner should 
also comment on the severity of any 
symptomatology determined to be a 
residual of the right orbit injury.  To 
that extent, all necessary diagnostic 
testing should be conducted, to include 
visual acuity testing or field of vision 
testing, if appropriate.  

5.  After the development requested above 
is complete, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



